Title: From Benjamin Franklin to Charles Norris, 16 September 1758
From: Franklin, Benjamin
To: Norris, Charles


Dear Sir,
London, Sept. 16. 1758.
I received your Favours of May 17. and June 15. and am glad the Books on Husbandry and Gardening got safe to hand. I shall send the others you write for per Bolitho, if I can get them on board.
I hope the Crab Apple Trees you have planted will grow, and be propagated in our Country. I do not find that England any where produces Cyder of equal Goodness with what I drank frequently in Virginia made from those Crabs. They are also said to be plentiful Bearers, and seldom fail. I should be glad to see the Industry of our People supplying the Neighbouring Colonies with that Cyder. I think it would even be valued here.
It is as you say surprizing to find such Opinions prevailing here, of the Wealth and Populousness of Pensilvania. This, among other Prejudices to our Disadvantage, propagated by our Enemies, I hope will be removed by a Piece to be published next Winter, which I have now under Correction; and then I have reason to believe our Affairs may more easily be put into a better Situation than they have been for some Years past.
Be pleased to present my best Respects to your Sister. I send her some Colliflower seed, which Mrs. Charles procurd for ’me, said to be of an excellent kind. Remember me also affectionately to the Brothers and Sister at Sasquehanah, when you have Occasion to write to them. I shall send them some more Pamphlets when the season comes on.
The Spirits of the People here seem at present a good deal elated with our late Successes, and that of the King of Prussia. I long to hear that you have succeeded at the Ohio, being in pain for the Forces gone thither.
With great Esteem, I am, Dear Sir, Your most obedient Servant
B Franklin
Mr. Cha. Norris
 Endorsed: Lond: Septr. 16th. 1758 Benjamin Franklin Esqr recd Janry. 11th. 1759
